DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “a desired confidence for satisfying second moment the interaction constraint.”.  This seems like a grammatical error and renders the claim language unclear. Appropriate correction is required.
Claim Interpretation and Contingent Limitations
	Claims 15-16 contain various conditional limitations. Claims 15-16 are system claims, which contain the following conditional limitations:
	Claim 15:
“wherein the controller checks an expected progress of satisfaction of the control objective and selects weights of the terms of the stage cost and the terminal cost to be zero when the satisfaction of the control objective cannot be guaranteed 
and, otherwise, select weights of the stage cost and the terminal cost allowing to satisfy the control objective.”
Claim 16:
“where the satisfaction of the control objective is guaranteed when the environment term of the stage cost and the environment term of the terminal cost for a current time step can be made less than the environment term for the terminal cost at a previous time step while keeping the performance term of the stage cost and the performance term of terminal cost for the current time step not larger than the performance term of terminal cost for the previous time step.”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 15, in limitation (1) the function of “the controller checks an expected progress of satisfaction of the control objective and selects weights of the terms of the stage cost and the terminal cost to be zero” is contingent on “when the satisfaction of the control objective cannot be guaranteed”.  However, claim 15 does require the satisfaction of the control objective not being guaranteed. Accordingly, any controller capable of checking an expected progress of satisfaction of the control objective and selecting weights of the terms of the stage cost and the terminal cost to be zero is sufficient to disclose limitation (1). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “knowledge” in the limitation “knowledge of an environment surrounding the machine” of at least independent claims 1, 19, and 20 is a relative term which renders the claim indefinite. The term “knowledge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of what does, and what does not constitute “knowledge” is unclear. Furthermore, the “knowledge” is “processed” and “used to estimate a state of the environment and uncertainty of the state of the environment”. The limitation “state of the environment” is additionally vague as it is unclear as to how this “knowledge” is quantified in relation to the “state of the environment”. Furthermore, it is additionally unclear how an uncertainty measurement can be determined based on this “state of the environment”. Claims 2-18 are further rejected on the basis of their dependency to rejected independent claims.
The term “admissible values” recited in at least independent claims 1, 19, and 20 is a relative term which renders the claims indefinite. The term “admissible values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of what does, and what does not constitute “admissible values” is unclear. The term “admissible values” is used in relation to the “state” and “control inputs” such that it is unclear how an admissible value can be related to a state of a vehicle. It is further unclear what makes a value “admissible”.  Additionally, claim 2 is recited for the same reasoning as above for reciting “inadmissible values”. Claims 2-18 are further rejected on the basis of their dependency to rejected independent claims. 
Claim 9 recites “the monotonically increasing function of the uncertainty of the state of the environment is a second moment of a probability distribution of the state of the environment that determines a confidence for satisfying the interaction constraint.” More specifically, the metes and bonds of what is and is not required in the term “second moment” is unclear in view of the specification, which renders the claim indefinite. The term “second moment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of what does, and what does not constitute “second moment” is unclear. For example, a moment in the field of engineering could be synonymous with “torque”. It is unclear how “torque” is related to a probability distribution of the state of the environment. A moment could also mean a point in time, such as a “moment in time”. This is also unclear, as the claim would tend to indicate that a moment in time is a probability distribution. Additionally, no “first moment” is previously recited in any of the claims. This additionally makes the context of a “second moment” unclear without any prior “first moment” recitation. Claim 10 is rejected on the basis of its dependency to rejected claim 10.
Claim 11 recites “the control inputs are decreased.” More specifically, the term “control inputs” is a unclear in view of the specification, which renders the claim indefinite. The term “control inputs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification defines control inputs as “a command related to the sensing instructions” (Spec. ¶69).  It is unclear in view of the specification how a command related to sensing instruction is decreased. It seems like a qualitative command is attempting to be quantified, which renders the claim vague and indefinite.
Claim 15 recites the limitation “weights”.  There is insufficient antecedent basis for this limitation in the claim. This is because although claim 15 recites the term “weights”, so does claim 14, which claim 15 depends upon. Therefore, it is unclear if the recitation of “weights” in claim 15 is referring back to the weights of claim 14, or if new and different weights are intended to be recited. Claim 16 is further rejected on being dependent upon rejected independent claim 15.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 only requires the controller checking an expected progress of satisfaction of the control objective and selecting weights of the terms of the stage cost and the terminal cost to be zero upon the following condition precedent: 1) when the satisfaction of the control objective cannot be guaranteed; while claim 15 also only requires the controller selecting weights of the stage cost and the terminal cost allowing to satisfy the control objective upon the following precedent: 2) when the satisfaction of the control objective can be guaranteed. Accordingly, claim 16 is rejected for further limiting an optional claim recitation. MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp (US9568915B1)(hereinafter “Berntorp”) in view of Tazume (US20210208603A1)(hereinafter “Tazume”).
With respect to claim 1 and similarly 19 and 20,
	Berntorp discloses:
A controller for controlling an operation of a machine, comprising: (Berntorp column 4, lines 13-14 “the vehicle controller for moving the vehicle”)
at least one processor; (Berntorp column 2, lines 55-57 “a control system of a vehicle… including a processor”)
and memory having instructions stored thereon that, when executed by the at least one processor, cause the controller to: (Berntorp column 2, lines 55-57 “a control system of a vehicle including a vehicle controller and a motion-planning system including a processor and a memory”)
acquire knowledge of an environment surrounding the machine from measurements of at least one sensor sensing the environment based on a state of the machine and sensing instructions controlling an operation of the sensor; (Berntorp column 6, lines 45-57 “In addition to the initial and the target states, the motion planning system 240 receives information 231 about the surroundings 250, such as obstacles, drivable, non drivable, or illegal areas, for the vehicle. The information 231 can be received from the sensors 230, or as external information 290, for example, using vehicle-to-vehicle or vehicle-to infrastructure communication. The information about the environment can be represented as a map. The motion planning system 240 can also receive information 261 about the vehicle motion from the vehicle-control units 260. The information can include a state of the vehicle, such as position, heading, velocity”)
process the acquired knowledge of the environment and to estimate a state of the environment and uncertainty of the state of the environment; (Berntorp column 4, lines 47-53 “the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the 50 actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment.”)
determine jointly a sequence of control inputs to the machine defining a state trajectory of the machine (Berntorp column 4, lines 37-41 “The resulting state 130a from an input can correspond to a state transition resulting in applying a control input for one time step, or the resulting state 130a can be connected with the initial state 110 with a trajectory 111a, that is, a sequence of state transitions”)
 and a desired knowledge of the environment by solving a multivariable constrained optimization of a model of dynamics of the machine relating the state trajectory with the sequence of control inputs subject to a constraint on admissible values of the states and the control inputs defined based on the desired knowledge of the surrounding environment represented by the state of the environment and the uncertainty of the state of the environment; (Berntorp clumn 4, lines 42-53 “The transition from the initial state to the next state can be perfom1ed using a model of the motion of the vehicle. The model of the motion transitions the states of the vehicle 45 according to a control input submitted to the model. In various embodiments, the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the 50 actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment.”; Berntorp column 6, lines 59-62 “The motion-planning system 240 determines the motion 241 for the vehicle, which reaches the target state and avoids collision and nondrivable areas, while satisfying constrains on the motion of the vehicle”; Berntorp column 8, lines 30-37 “some embodiments use a probabilistic motion model of the vehicle, computing control inputs optimizing a cost function on the motion of the vehicle, where the cost function is expressed as probabilistic constraints on the motion of the vehicle, wherein the selection of the set of control inputs can be selected according to optimizing some other probabilistic cost function.”)
control the machine based on the sequence of control inputs to change the state of the machine; (Berntorp column 14, lines 10-20 “FIG. 6E shows a simplified schematic of the result of three iterations of steps 600, 610 and 620 when five sampled control inputs are generated for each iteration. The initial state 610e is predicted forward in time 611e using the model of the motion and the five sampled control inputs to produce five next states 621e, 622e, 623e, 624e, and 525e. The probabilities are determined as a function of the specification 626e and the probabilistically allowed deviation 627e of the specification 626e. At each time step, i.e., at each iteration, an aggregate of the probabilities is used to produce an aggregated control input and corresponding state 620e.”)
and update the sensing instructions based on the desired knowledge of the environment and submit the updated sensing instructions to the sensor.  (Berntorp column 8, lines 18-21 “the information on the vehicle and the environment are updated 271 based on  information received from the vehicle 261 and the sensing 231.”; Berntorp column 17, lines 5-21  “FIG. 10 shows a flowchart of a method for updating the 5 motion according to one embodiment of the invention. First, the sensing system detects unexpected changes 1010 in the environment or changes in the estimate of the vehicle state. Branches corresponding to nodes leading to unsafe motions are removed 1020. Potential areas that were uncovered 10 previously are sampled, together with additional sampling and connections of locations as time permits 1030, and the motion is updated 1040. In some embodiments, when a new obstacle appears or an obstacle changes position relative to what was predicted in the motion planner, first the edges in the tree that collide with the new predicted obstacle motion are determined. For each edge that intersects with obstacles, the corresponding child endpoint node is marked as invalid. Next, the tree is trimmed and regrown.”)
Berntorp fails to explicitly disclose:
and submit the updated sensing instructions to the sensor
However, Tazume, from the same field of endeavor, discloses:
and submit the updated sensing instructions to the sensor (Tazume ¶64 “For example, in a case where the UAV 1 approaches the article transfer area, the sensing instruction unit 33a transmits a first sensing instruction to the UAV 1 via the communication unit 31. The first sensing instruction is an instruction message for causing the UAV 1 to perform the first sensing in the article transfer area. Incidentally, the sensing instruction unit 33a may transmit a third sensing instruction to the outdoor sensor via the communication unit 31 while transmitting the first sensing instruction to the UAV 1. The third sensing instruction is an instruction message for causing the outdoor sensor to perform the third sensing in the article transfer area. Moreover, for example, in a case where an article transfer candidate is selected, the sensing instruction unit 33a transmits a second sensing instruction to the UGV 2 that performs article transfer via the communication unit 31. The second sensing instruction is an instruction message for causing the UGV 2 to perform the second sensing in the article transfer area. Incidentally, the sensing instruction unit 33a may transmit the third sensing instruction to the outdoor sensor via the communication unit 31 while transmitting the second sensing instruction to the UGV 2.”)
Accordingly, it would have been obvious to one of ordinary skill in the art to implement submitting updated sensing instructions to a sensor, as taught by Tazume, in the system of Berntorp, in order to for an autonomous vehicle to sense its surrounding area when approaching an environment where tasks need to be performed – thus improving performance (Tazumi ¶64  “in a case where the UAV 1 approaches the article transfer area, the sensing instruction unit 33a transmits a first sensing instruction to the UAV 1 via the communication unit 31. The first sensing instruction is an instruction message for causing the UAV 1 to perform the first sensing in the article transfer area.”).

	With respect to claim 2,
Berntorp in view of Tazumi discloses:
wherein the state of the environment defines inadmissible values of the state and the uncertainty of the state of the environment defines additional inadmissible values of the state, such that the admissible values defined by the constraint exclude the inadmissible values and the additional inadmissible values of the state.  (Berntorp column 12 lines 65-67, column 13 lines 1-6 “In one embodiment, if the collision check 611 determines that the next state xk+ i' collides with an obstacle, the probability of the input leading to a state satisfying the constraints on the motion of the vehicle can be set to zero. The collision check can be detem1inistic, or it can be probabilistic, where a collision can be assumed to happen if the probability of a collision is above some threshold, where the prediction of obstacles is done according to a probabilistic motion model of the obstacle.”) 

With respect to claim 3,
Berntorp in view of Tazumi discloses:
wherein the multivariable constrained optimization estimates an impact of the control inputs onto the acquired knowledge of the environment and estimates changes to the admissible values according to the estimated impact of the control inputs.  (Berntorp column 11, lines 11-21 “FIG. 6A shows a flowchart of a method 699 for controlling the vehicle according to some embodiments of the invention. The method determines iteratively a sequence of control inputs specifying the motion of the vehicle from an initial state of the vehicle to a target state of the vehicle. In 15 different embodiments, the initial state is a current state of the vehicle and/or wherein the initial state is the state corresponding to the control input determined during a previous iteration of the method. The current and the target state of the vehicle can be determined by the navigation 20 system 220.”; Berntorp column 11, lines 37-55 “FIG. 68 shows a flowchart of an exemplar implementation of the determining the set of sampled control inputs 600 according to one embodiment of the invention. The determining 600 uses information about the environment and states determined using previous iterations. Examples of the previous states include the nodes 320, 380, 370, and 390 in FIG. 3. The exemplar implementation performs initial finding of a state 601. If it is the first iteration of the method, the initial state is the current state of the vehicle. Otherwise, the initial state can be determined in many ways. For example, the initial state can be determined as the state with the smallest Euclidean distance to the position of the target state, the initial state can be determined by generating a uniform 50 integer random number between [1 , M], where the initial state is number 1 and the last state determined in the previous iteration is number M, or the initial state can be determined as the state corresponding to the control input determined during the previous iteration.”; Berntorp column 6, lines 59-62 “The motion-planning system 240 determines the motion 241 for the vehicle, which reaches the target state and avoids collision and nondrivable areas, while satisfying constrains on the motion of the vehicle”)

With respect to claim 4,
Berntorp in view of Tazumi discloses:
wherein a set of commands defined by the control inputs includes a command related to the sensing instructions having no effects on the state of the machine while changing the acquired knowledge of the environment.  (Berntorp column 11, lines 37-43 “FIG. 68 shows a flowchart of an exemplar implementation of the determining the set of sampled control inputs 600 according to one embodiment of the invention. The determining 600 uses information about the environment and states determined using previous iterations. Examples of the previous states include the nodes 320, 380, 370, and 390 in FIG. 3.”; Berntorp column 13, lines 11-12 “a sensor of the vehicle can determine a position of an obstacle as a function of time”)

With respect to claim 5,
Berntorp in view of Tazumi discloses:
	wherein the controller is configured to estimate the state of the environment and the uncertainty of the state of the environment recursively based on a model of dynamics of the state of the environment. (Berntorp column 11, lines 37-43 “FIG. 68 shows a flowchart of an exemplar implementation of the determining the set of sampled control inputs 600 according to one embodiment of the invention. The determining 600 uses information about the environment and states determined using previous iterations. Examples of the previous states include the nodes 320, 380, 370, and 390 in FIG. 3.”; Berntorp column  8, lines 40-55 “FIG. 3 shows a schematic of a tree of state transitions… A probability can be associated to the control input generating edge 321 and therefore also state 320, which accounts for uncertainties in the models of the vehicle, obstacles, and the environment.”)

With respect to claim 6,
Berntorp in view of Tazumi discloses:
wherein the controller is configured to estimate the state of the environment and the uncertainty of the state of the environment recursively based on a dynamic function trained from data of the operation of the machine. (Berntorp “The motion 241 is used as an input, or reference trajectory, to the vehicle controllers 260 to compute vehicle commands, such as steering, brake, and throttle. Those commands are submitted to the actuators of the vehicle to move the vehicle according to the predicted motion 241. Another embodiment provides the control inputs 242 corresponding to the motion 241. If the motion model of the vehicle contained in the motion planner 240 uses the same control inputs as the actual vehicle, the vehicle can be controlled directly using the computed inputs. For example, if the vehicle 200 is controlled by applying steering and engine torque, and if the motion model used in the motion planner also uses steering and engine torque as control inputs, these can be applied directly to the vehicle, thereby overriding the vehicle-control system 260. However, because the mathematical description of the vehicle 200 used in the motion planner 240 can be a simplification of the true motion of the vehicle, the control inputs 242 can instead be used as feedforward, or nominal, control signals together with motion references 241 as inputs to the vehicle-control system 260. For example, accelerations can be modeled to be proportional to the engine torque. Hence, if accelerations are used as inputs in the motion model of the vehicle employed in the motion-planning system 240, the accelerations can be used as scaled feedforward inputs to the vehicle-control system 260.”)

With respect to claim 7,
Berntorp in view of Tazumi discloses:
wherein the uncertainty of the state of the environment is an inverse of the acquired knowledge of the environment and the constraint imposed on the admissible values of the states and the control inputs include an interaction constraint of variables allowed to interact according to an interaction function, wherein the variables include the state of the machine, the state of the environment, and the control inputs, such that the multivariable constrained optimization is subjected to satisfy the interaction constraint in presence of the uncertainty of the state of the environment.  Berntorp column 15, lines 57-61 and column 16 lines 1-13 “The motion-planning system 240 selects a motion subject to minimizing a cost function J(x, u, ơy)=j(x(T), u(T), ơy (t))+                
                    
                        
                            ∫
                            
                                0
                            
                            
                                T
                            
                        
                        
                            (
                            g
                            (
                            x
                            (
                            t
                            )
                            ,
                             
                            u
                            (
                            t
                            )
                            ,
                             
                            ơ
                            y
                            (
                            t
                            )
                            )
                        
                    
                
            dt and satisfying constraints on the movement of the vehicle and avoiding collision with obstacles. One embodiment chooses the cost function as 
    PNG
    media_image1.png
    92
    418
    media_image1.png
    Greyscale
 
where k1 and k1 are positive weights on the Euclidean distances, P ref and v ref are desired path and velocity, respectively, coining from a navigation system, computed, for example, from driver or passenger inputs, or estimated from cameras, and p and v are position and velocity of the vehicle. In other embodiments, the cost function is chosen as J=T, where T is the time of the motion to reach the target region from initial state. Yet another embodiment uses g=k1∆                
                    δ
                
            +k2∆v, where ∆                
                    δ
                
             and ∆v are the differences in steering and velocity between two consecutive time steps, respectively, and vice versa. For example, one embodiment inserts intermediate target outputs between the current location and the target state.”)

With respect to claim 8,
Berntorp in view of Tazumi discloses:
wherein the interaction constraint bounds the interaction function by a negative of a monotonically increasing function of a metric of the uncertainty of the state of the environment.  (Berntorp column 15, lines 61-64 “One embodiment chooses the cost function as 
    PNG
    media_image1.png
    92
    418
    media_image1.png
    Greyscale
 “)

With respect to claim 9,
Berntorp in view of Tazumi discloses:
wherein the monotonically increasing function of the uncertainty of the state of the environment is a second moment of a probability distribution of the state of the environment that determines a confidence for satisfying the interaction constraint.   (Berntorp column 15, lines 57-61 “The motion-planning system 240 selects a motion subject FIG. 9 shows a schematic of the motion 902 submitted to to minimizing a cost function J(x, u, cry)=j(x(T), u(T), cry(t))+J0 Tg(x(t), u(t), cry(t))dt and satisfying constraints on the movement of the vehicle and avoiding collision with 60 obstacles.”)

With respect to claim 10,
Berntorp in view of Tazumi discloses:
 wherein the monotonically increasing function is determined based on a sensitivity of the interaction constraint to the state of the environment 
and a desired confidence for satisfying second moment the interaction constraint (Berntorp column 5, lines 15-26 “the threshold is dependent on the environment of the vehicle. For example, in an environment with several obstacles nearby, if the threshold is set so to almost surely avoid obstacles, it might not be possible to move the vehicle into an arbitrarily good state within the predetermined computation time. In those embodiments, the threshold value is reduced. In another embodiment of the invention, it is predicted that motions satisfying, with high probability, the constraints can be determined. In that embodiment, the threshold value is increased”; Berntorp column 4, lines 54-66 “The next state 130a ends in a state 120 that satisfies constraints on the motion of the vehicle, the control input is a good control input. As used herein, the “goodness” or quality of each control input depends on a probability of the control input to move the vehicle into state satisfying constraints on the motion of the vehicle. The higher the probability, the better the control input.”)

With respect to claim 11,
Berntorp in view of Tazumi discloses:
wherein the admissible values of the state and the control inputs are decreased based on the sensitivity of the interaction constraint to the state of the environment.  (Berntorp column 5, lines 16-26 “the threshold is dependent on the environment of the vehicle. For example, in an environment with several obstacles nearby, if the threshold is set so to almost surely avoid obstacles, it might not be possible to move the vehicle into an arbitrarily good state within the predetermined computation time. In those embodiments, the threshold value is reduced. In another embodiment of the invention, it is predicted that motions satisfying, with high probability, the constraints can be determined. In that embodiment, the threshold value is increased”)

With respect to claim 12,
Berntorp in view of Tazumi discloses:
wherein for determining the admissible values of the state and the control inputs, the controller is configured to determine an admissible region in a space described by combinations of values of the state of the machine and the state of the environment based on the acquired knowledge of the environment; (Berntorp column 5, lines 1-8 “FIG. 1B shows the next state 130b and corresponding uncertainty region 131b for another choice of control input. The next state of the vehicle cannot violate the constraints on the motion. However, there are some states like 130b within the uncertainty region 131b that can satisfy the constraints, so there is some probability that the control input of example of the FIG. 1B transitions the states of the vehicle from the initial state 130 is a good control input.”)
determine a reduction coefficient based on the uncertainty of the state of the environment and the sensitivity of the interaction constraint to the state of the environment; (Berntorp column 5, lines 16-26 “the threshold is dependent on the environment of the vehicle. For example, in an environment with several obstacles nearby, if the threshold is set so to almost surely avoid obstacles, it might not be possible to move the vehicle into an arbitrarily good state within the predetermined computation time. In those embodiments, the threshold value is reduced. In another embodiment of the invention, it is predicted that motions satisfying, with high probability, the constraints can be determined. In that embodiment, the threshold value is increased”)
modify the reduction coefficient based on the probability distribution of the uncertainty of the state of the environment and the desired confidence for satisfying the interaction constraint; (Berntorp column 5, lines 36-48 “control input having the probability to move the vehicle in the state above a threshold 140. For example, one embodiment of the invention, uses the control input corresponding to the control input with the highest probability above the threshold, i.e., the control input corresponding to the state 130a. Another embodiment determines the control input as a weighted average function of the control inputs, such as control inputs of FIGS. 1A, 1B, and 1 C. For example, the weight for each control input in the weighted average function is its corresponding probability. In some implementations, the embodiment aggregates the sampled control inputs having the probability above the threshold, i.e., the control inputs of FIGS. 1A and 1B.”)
reduce the admissible region based on the modified reduction coefficient; (Berntorp column 13, lines 7-18 “FIG. 6D shows an example where the prediction of the location 610d of the autonomous vehicle intersects with the uncertainty region 621d of the obstacle 620d, and where the probability of the obstacle 620d being at the location 610d 10 is higher than a collision threshold 630d. For example, a sensor of the vehicle can detemine a position of an obstacle as a function of time. The motion-planning system determines a probability of the next state to intersect with an uncertainty region of the obstacle and assigns a zero probability to the sampled control input when the probability of the next state to intersect with the uncertainty region of the obstacle is above a collision threshold.”)
and transform the admissible region into the constraint for the state and the control inputs of the machine being controlled.  (Berntorp claim 1 “determining a probability of the next state to intersect with an uncertainty region of an obstacle; and assigning a zero probability to the sampled control input when the probability of the next state is above a collision threshold; determining, using the probabilities of the sampled control inputs, a control input having the probability to move the vehicle in the state above a threshold;”)

With respect to claim 13,
Berntorp in view of Tazumi discloses:
wherein the admissible values of the state and the control inputs are reduced based on the monotonically increasing function of the second moment.  (Berntorp column 5, lines 15-26 “the threshold is dependent on the environment of the vehicle. For example, in an environment with several obstacles nearby, if the threshold is set so to almost surely avoid obstacles, it might not be possible to move the vehicle into an arbitrarily good state within the predetermined computation time. In those embodiments, the threshold value is reduced”)

With respect to claim 14,
Berntorp in view of Tazumi discloses:
wherein the multivariable constrained optimization optimizes a cost function including a stage cost of the operation of the machine controlled by optimized control inputs taken along a prediction horizon, a terminal cost associated with terminal conditions at the end of the prediction horizon, wherein each of the stage cost and the terminal cost includes a performance term related to a performance of the operation of the machine according to a control objective and an environment term related to the uncertainty of the state of the environment, where balancing between these terms is obtained by non-negative weights multiplying each term. (Berntorp column 15, lines 57-61 and column 16 lines 1-13 “The motion-planning system 240 selects a motion subject to minimizing a cost function J(x, u, ơy)=j(x(T), u(T), ơy (t))+                
                    
                        
                            ∫
                            
                                0
                            
                            
                                T
                            
                        
                        
                            (
                            g
                            (
                            x
                            (
                            t
                            )
                            ,
                             
                            u
                            (
                            t
                            )
                            ,
                             
                            ơ
                            y
                            (
                            t
                            )
                            )
                        
                    
                
            dt and satisfying constraints on the movement of the vehicle and avoiding collision with obstacles. One embodiment chooses the cost function as 
    PNG
    media_image1.png
    92
    418
    media_image1.png
    Greyscale
 
where k1 and k1 are positive weights on the Euclidean distances, P ref and v ref are desired path and velocity, respectively, coining from a navigation system, computed, for example, from driver or passenger inputs, or estimated from cameras, and p and v are position and velocity of the vehicle. In other embodiments, the cost function is chosen as J=T, where T is the time of the motion to reach the target region from initial state. Yet another embodiment uses g=k1∆                
                    δ
                
            +k2∆v, where ∆                
                    δ
                
             and ∆v are the differences in steering and velocity between two consecutive time steps, respectively, and vice versa. For example, one embodiment inserts intermediate target outputs between the current location and the target state.”)

With respect to claim 15,
Berntorp in view of Tazumi discloses:
wherein the controller checks an expected progress of satisfaction of the control objective and selects weights of the terms of the stage cost and the terminal cost to be zero when the satisfaction of the control objective cannot be guaranteed and, otherwise, select weights of the stage cost and the terminal cost allowing to satisfy the control objective.  (Berntorp column 12, lines 65-67 and column 13, lines 1-6“if the collision check 611 determines that the next state xk+ 1i  collides with an obstacle, the probability of the input leading to a state satisfying the constraints on the motion of the vehicle can be set to zero. The collision check can be deterministic, or it can be probabilistic, where a collision can be assumed to happen if the probability of a collision is above some threshold, where the prediction of obstacles is done according to a probabilistic motion model of the obstacle.”; Berntorp column 13, lines 12-15 “The motion-planning system determines a probability of the next state to intersect with an uncertainty region of the obstacle and assigns a zero probability to the sampled control input when the probability of the next state to intersect with the uncertainty region of the obstacle is above a collision threshold.”; Berntorp column 15, lines 16-20 “All motions that have reached the target region 340 are checked according to their cost function, the motion resulting in best cost is determined 642, and the motion with corresponding control inputs are applied 643 to the vehicle-control system.”)

With respect to claim 17,
Berntorp in view of Tazumi discloses:
wherein the controller controls the machine iteratively over a sequence of control cycles, and wherein for execution a control cycle, the controller is configured to: receive the state of the machine state and determine a machine predictor of dynamics of the state; receive the acquired knowledge of the environment and determine an environment predictor of dynamics of the environment; determine interaction constraint of variables allowed to interact, wherein the variables include the state of the machine, the state of the environment, and the control inputs; receive a machine goal, construct a control objective, construct a cost function for reaching the control objective over a prediction horizon, and 13 determine a terminal constraint at the end of the prediction horizon; optimize the cost function subject to the interaction constraint in presence of the uncertainty of the state of the environment to produce a sequence of optimization solutions for a sequence of time steps over the prediction horizon; and submit a first element of the sequence of optimization solutions to one or multiple actuators of the machine and one or multiple actuators of the sensor.  

With respect to claim 18,
wherein the machine is an autonomous vehicle or an autonomous robot. (Berntorp column 1, lines 7-9 “The present invention relates generally to controlling vehicles, and more particularly to controlling an autonomous or a semi-autonomous vehicle.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667